Title: From John Quincy Adams to Josiah, III Quincy, 26 September 1826
From: Adams, John Quincy
To: Quincy, Josiah, III


				
					
					September 26, 1826
				
				Know all Men by these Presents, that I, John Quincy Adams, of Boston, in the County of Suffolk, Esquire, Co’executor with Josiah Quincy of said Boston, Esquire, of the last Will and Testament of John Adams, late of Quincy, in the County of Norfolk, deceased, have constituted and appointed Josiah Quincy, my Co Executor aforesaid, and do hereby constitute him and appoint him, my Attorney for the further Execution of the said Will, for me and in my name, or in his own as joint Executor with me, to do and perform every act appertaining to the Execution of the said Will, as effectually as I could lawfully do or perform the same, if personally present. And whereas for the Execution of certain provisions of the said Will, I have in my individual capacity given my Bond, with four Mortgages of Real Estate, to the said Executors, including myself in that capacity, which Bond and Mortgages are deposited in the hands of the said Josiah Quincy, which Bond, upon the penalty of forty two thousand Dollars, is conditioned for the payment by me, my Heirs, Executors, or Administrators, of the sum of twenty-one thousand Dollars, in seven equal portions each of three thousand dollars, with interest on the same payable for the support of Thomas Boylston Adams of said Quincy, Esquire and of his family, particularly his six Children; Now I do hereby give power, irrevocable, to my said Co Executor and Attorney, either in my name, or in his own, as Co-Executor with me, to commence and prosecute to final judgment and Execution, any suit or action at Law or in Equity, against me in my individual capacity, my Heirs, Executors, or Administrators, which may be necessary for carrying into full effect the said Settlement, and the said provisions of the Will—And I do further authorise the said Josiah Quincy as joint Executor with me, of the said Will, to make the quarterly payments of interest, on the said twenty-one thousand dollars, or on so much of the same, the principal whereof shall remain unpaid, to the said Thomas Boylston Adams, or for to the support of his family, as necessity may be required, for carrying into full effect the directions of the said Will,  taking in every case the receipts necessary for the discharge of the Executors, in the Execution of this Trust.Witness my Hand and Seal, at Quincy thisday of October one thousand eight hundred and twenty six.
				
					
				
				
			